United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, OFFICE OF THE CHIEF,
Morrow, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1540
Issued: January 30, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On June 14, 2013 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) nonmerit decision dated January 17, 2013. The appeal was
docketed as No. 13-1540.
In a merit decision dated April 20, 2011, OWCP denied appellant’s traumatic injury claim.
By decision dated September 22, 2011, an OWCP hearing representative affirmed the April 20,
2011 decision. In a letter dated September 18, 2012, received by OWCP on September 24, 2012,
appellant requested reconsideration of the September 22, 2011 decision. By decision dated
January 17, 2013, OWCP denied her request for reconsideration without a merit review, finding
the request was untimely and that she had not established clear evidence of error. It stated in the
decision that appellant’s request was untimely because it was received more than one year after
the decision was issued; therefore, she was not entitled to a merit review of the September 22,
2011 decision.
The Board finds that OWCP improperly determined in this case that appellant failed to
file a timely application for review. In computing the time for requesting reconsideration, the
date of the event from which the designated period of time begins to run shall not be included
when computing the time period. However, the last day of the period so computed shall be

included unless it is a Saturday, a Sunday or a legal holiday.1 The time for requesting
reconsideration of OWCP’s September 22, 2011 decision began to run on September 23, 2011,
and thus would have expired on September 22, 2012, had this date not been a Saturday. The
next business day was Monday, September 24, 2012. As appellant’s request for reconsideration
was received on that date, it was timely. The case will thus be remanded to OWCP for
application of the standard for reviewing timely requests for reconsideration.2
Accordingly, the Board finds that appellant has filed a timely appeal of the September 22,
2011 merit decision. The case will be remanded for OWCP to further review her September 24,
2011 reconsideration request in accordance with its regulations and procedures.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 17, 2013 is set aside. The case is remanded to OWCP for
further proceedings consistent with this decision of the Board.

Issued: January 30, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

1

Angel M. Lebron, Jr., 51 ECAB 488 (2000); John B. Montoya, 43 ECAB 1148 (1992).

2

See Debra McDavid, 57 ECAB 149 (2005).

2

